DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous 112 rejections. All of the previous 112 rejections have been withdrawn.
	
Applicant's arguments filed 1-25-2021 have been fully considered but they are not persuasive.
Applicant argues…
Ritti teaches “the fibre reinforcement can optionally be wetted beforehand”, which is not the same as wetting after placing the fibrous texture in the mold cavity of the injection tool and before the injection of the slurry, which has a different impact on the fibre reinforcement.
This is not found to be persuasive because…
In response to applicant's argument that the pre-wetting of Ritti has a different impact on the fibre reinforcement when compared to the , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, as noted Ritti discloses on ([0057]) that the fibre reinforcement can optionally be wetted beforehand. Highlighting, that the preceding statement mentions Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US-5,489,408, hereinafter Nakano), in view of Ritti et al. (US-2013/0,116,109, hereinafter Ritti),Regarding claim 1, 	
A method for manufacturing a part made of composite material comprising the following steps: 
forming a fibrous texture from refractory ceramic fibers, 
placing the fibrous texture in a mold cavity of an injection tooling, 
injecting into the fibrous texture, placed in the mold cavity, a slurry including at least one powder of refractory ceramic particles or particles of a refractory ceramic precursor suspended in a liquid phase, 
filtering the liquid phase of the slurry using a filter of porous material provided with the mold cavity and 
retaining the powder of refractory ceramic particles or particles of a refractory ceramic precursor inside said fibrous texture so as to obtain a fibrous preform loaded with refractory ceramic particles or particles of a refractory ceramic precursor, 
densifying the fibrous texture by treatment of the refractory ceramic particles present in the fibrous texture in order to form a refractory matrix in said texture,
wherein, after the step of placing the fibrous texture in the mold cavity of the injection tooling and before the step of injecting the slurry under pressure, the method comprises a step of pre-saturating the fibrous texture with a carrier fluid fibrous texture said carrier fluid, said carrier fluid being filtered with said liquid phase of the slurry during the filtering.
Nakano teaches the following:
(Abstract) teaches that the invention discloses is for a method for producing ceramics reinforced with three-dimensional fibers. (Col. 3, lines 42-44) teaches that the fibrous preform which is obtained by three-dimensionally interweaving carbon fibers, silicon nitride fibers, or glass fibers.
(Abstract) teaches setting a filter plate in contact with one surface of a three-dimensional fiber preform and a porous metallic plate in contact with said filter plate.
(Col. 2, lines 12-21) teaches impregnating a slurry consisting of a fine ceramic powder, a precursory substance of the ceramic mentioned above, and a solvent. (Col. 2, lines 54-56) teaches types of ceramic powders implemented, wherein SiC, β-SiC and Si3N4, Silicon Carbide and Silicon Nitride respectively, are known refractory materials.  (Col. 5, lines 50-56) teaches the benefits of utilizing the combination of the pressure exerted by the piston and the aspiration caused by the vacuum pump. Wherein the result of the combination is a matrix can be packed with high density.
&e.) (Col. 3, lines 41-51) teaches that the three-dimensional fibrous preform is subjected to vacuum aspiration through a paper filter and a sintered porous metallic plate which are superposed on the opposite side of the preform so as to curb passage there through of the ceramic powder, organic binding agent, and 
(Col. 4, lines 18-20) teaches that the three-dimensional fiber-reinforced ceramic is obtained by sintering the product of this thermal decomposition. The temperature of the thermal decomposition is in the range of 600 to 1,000° C. and the temperature of the sintering in the range of 1,500 to 2,000° C. (Col. 3, lines 22-27) teaches that one of the main roles of the organic binding agent and the precursory substance used in the present invention resides in enabling the slurry to permeate the three dimensional fibrous preform, thereby increasing the interfacial strength between the fibers and the filling substances in a formed green article manufactured in a dry state, and facilitating the subsequent processes. The product of decomposition of the precursory substance serves as a sintering auxiliary.

Regarding claim 1, Nakano is silent on the following limitation(s):
(g)
Regarding Claim 1, in analogous art for the production of ceramic matrix composite (CMC) parts by infiltration of a suspension of refractory ceramic powders into a refractory fibrous reinforcement, Ritti suggests details regarding wetting the fibre reinforcement, and in this regard Ritti teaches the following:
([0057]) teaches that the fibre reinforcement can optionally be wetted beforehand. Highlighting, that for claim 2, the only liquids mentioned are the solvents, ([0035]). Wherein, given the limited options for wetting a fiber prior to infiltration one could either utilizes the same or different solvents. Noting, that the preceding statement mentions placement of the fibre reinforcement into the mold, step b), ([0055] & [0056]). With the following statement, ([0058]) covering details about the injection step. Highlighting, (Claim 1) that discloses all the processing steps, noting the wetting beforehand could only proceed at points a), b) or c) due to d) acting as a counter mold. As such, giving the a finite number of identified, predictable potential placements wetting may only  transpire during the phase of preparing the suspension, while positioning the fibre in the mould or after positioning the membrane on top of the fibres. Consequently, the disclosure of the wetting beforehand may only take place at the aforementioned limited number of stages, otherwise the mold is closed and the fibers may not be reached. The stage of wetting beforehand disclosed by the reference may be combined with the case law for the rearrangement of method steps in order to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). Highlighting, that choosing from a finite number of identified, predictable solutions, i.e. utilizing the same or different solvent for wetting the fibre reinforcement beforehand and the use of known technique to improve similar devices allows for the case law related to KSR to be implemented. Consequently, citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein the carrier fluid corresponds to the liquid phase of the slurry.
Nakano teaches the following:
(Col. 2, lines 12-17) teaches that a slurry consisting of a fine ceramic powder, a precursory substance of the ceramic mentioned above, and a solvent, exerting high pressure on the slurry and reducing the pressure on the filter sheet side for causing the slurry to permeate the three-dimensional fibrous preform. (Col. 2, lines 65-End) teaches that the solvents / liquids used in the slurry is not particularly restricted. Practically, toluene and xylene are advantageously usable herein.
Regarding claim 3, Nakano is silent on the following:
Wherein the carrier fluid pre-saturation step and the slurry injection step are performed continuously
Regarding Claim 3, in analogous art as applied above in claim 3, Ritti suggests details for carrying out the production of the of ceramic matrix composite via slurry impregnation, and in this regard Ritti teaches the following:
([0079]) teaches that (Fig. 2) is a schematic sectional view of another moulding device of variable volume; Noting, that the wetting mentioned in takes place in a continuous 
Regarding claim 4, 	
Wherein the pre-saturation step is stopped when the pressure in the mold cavity reaches a predetermined pressure value.
Nakano teaches the following:
(Claim 13) teaches that pressure exerted on said slurry is not more than about 30 MPa. (Col. 3, lines 41-43) teaches that the slurry, by exertion of high pressure thereon, is caused to permeate the fibrous preform which is obtained by three-dimensionally interweaving carbon fibers. As such, it is understood that the amount of pressure imparted onto the liquid impacts and helps with the penetration of the liquid into the fibers. As such the case law for result effective variable can be applied. Highlighting, that both Nakano (and Ritti) only disclose infiltration of the liquid via applying a pressure (with vacuum), no other means for infiltration are disclosed.

Regarding claim 5, 	
Wherein, during the pre-saturation step, the carrier fluid is injected at a first determined flow rate and wherein, during the slurry injection step, said slurry is injected at a second determined flow rate similar to or different from the first flow rate.

As noted above both Nakano (and Ritti) only disclose infiltration of the liquid via applying a pressure (with vacuum), with no other means for infiltration are. Wherein, it is understood that the option for applying pressure are limited to utilizing a pressure in pre-saturation that is higher, utilizing a pressure in pre-saturation that is lower, or utilizing a pressure in pre-saturation that is same. As such it is understood that KSR case law may be applied due to the limited options disclosed. Highlighting, that choosing from a finite number of identified, predictable solutions, i.e. utilizing a pressure in pre-saturation that is higher, utilizing a pressure in pre-saturation that is lower, or utilizing a pressure in pre-saturation that is same, allows for the case law related to KSR to be implemented. Consequently, citing the case law related to KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 6, 	
Wherein, during the fibrous texture formation step, the yarns are woven in a three-dimensional or multilayer weaving.
Nakano teaches the following:
 (Col. 3, lines 42-43) the fibrous preform which is obtained by three-dimensionally interweaving carbon fibers.

Regarding claim 7, 	
Wherein the yarns of the fibrous texture are formed of fibers made of one or several of the following materials: the alumina, the mullite, the silica, an aluminosilicate, a borosilicate, silicon carbide and carbon.
Nakano teaches the following:
(Col. 6, lines 20-23) & (Claim 6) teaches that the fibers are at least one member selected from the group consisting of carbon fibers, silicon carbide fibers, silicon nitride fibers, and glass fibers
Regarding claim 8, 	
Wherein the refractory ceramic particles are made of a material chosen from: the alumina, the mullite, the silica, an aluminosilicate, an aluminophosphate, the zirconia, a carbide, a boride and a nitride.
Nakano teaches the following:
(Nakano, Col. 2, lines 53-56) teaches that the ceramic powder includes SiC, a fine B-SiC powder or Si3N4 is also useful. Additionally, (Nakano, Col. 6, lines 25-28) teaches using aluminum boride ceramic powder.
Regarding claim 9, Nakano is silent on the following:
Wherein the part made of composite material obtained constitutes a turbomachine vane, an after-body part, a combustion chamber, a flap, a post-combustion arm, a turbine ring, a mixer or a distributor.
Regarding Claim 9, in analogous art as applied above in claim 3, Ritti suggests details about what types of parts can be fabricated, and in this regard Ritti teaches the following:
([0004]) teaches that the parts can be utilized for aeronautics or aerospace engine parts. Additionally, this claim is considered a product by process claim, as such the case law for product by process claims can be applied. Consequently, citing the case law for product by process claims, with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. In conjunction, the case law for change of shape may also be applied if needed. KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
	                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hordonneau et al. (US-4,568,594) teaches a means for making fabricating a refractory composite comprising impregnating said network with a suspension of a ceramic powder and heat treating for drying and consolidation. (Claim 2) teaches that the fibers comprise silicon carbide, alumina, silicon nitride, zirconia, silica, an aluminosilicate or a silicon carbide/silicon nitride mixture. (Claim 3) teaches that the ceramic powder is selected from the group consisting of alumina, zirconia, silicon carbide, magnesia, silicon nitride, silica, aluminum titanate, boron nitride and titanium boride powders.
Caruel et al. (US-10,239,227) teaches on (Col. 5, lines 35-38) that the fibrous ply 34 may be pre-impregnated with slurry. The slurry may include a liquid and of alumina or alumino-silicate powder in suspension, which slurry is to produce the matrix.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741